



EXHIBIT 10.27


SECOND AMENDMENT TO
THE ZIONS BANCORPORATION, N.A. PAYSHELTER 401(k) AND EMPLOYEE STOCK OWNERSHIP
PLAN
(As amended and restated effective January 1, 2007)


This Second Amendment to the Zions Bancorporation, N.A. Payshelter 401(k) and
Employee Stock Ownership Plan (“Plan”), as restated and amended effective
January 1, 2007, is made and entered into this ___31st____ day of December,
2018, by the Zions Bancorporation, N.A. Benefits Committee (“Committee”) on
behalf of Zions Bancorporation, N.A. (“Employer”).


W I T N E S S E T H:


WHEREAS, the Employer has previously entered into the Plan, which Plan has been
most recently restated and amended in its entirety effective for the plan year
commencing on January 1, 2007, and for all plan years thereafter; and


WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part, and


WHEREAS, the Committee has been authorized and empowered by the Board of
Directors of the Employer to adopt amendments or changes to the Plan which are
designed to clarify a provision or provisions of the Plan or which are intended
to maintain or bring the Plan into compliance with applicable Federal or state
law, or which will not create or result in a significant increase in the cost to
the Employer or any subsidiary thereof of maintaining or operating the Plan or
have a material, substantive effect on the rights or obligations of the Employer
or any subsidiary thereof with respect to the Plan; and


WHEREAS, the Committee, for and on behalf of the Employer and consistent with
the power and authority granted to it, now desires to amend the Plan to provide
for an increase in the formula that defines the percentage matching contribution
available as a “safe harbor” matching contribution under the Plan and to require
employees first hired after December 31, 2018 to wait until the January 1 or
July 1 following the one-year anniversary of their hire date in order to receive
an allocation of any “safe harbor” matching contribution under the Plan; and


WHEREAS, the Committee has determined that the increase in the “safe harbor”
matching formula, when combined with the delay in allocating a “safe harbor”
matching contribution to the accounts of employees first hired after December
31, 2018, will not create or result in a significant increase in the cost to the
Employer or any subsidiary thereof of maintaining or operating the Plan;


NOW THEREFORE, in consideration of the foregoing premises, the Committee, for
and on behalf of the Employer, adopts the following amendments to the Plan
(amended language is marked in bold italics):


1.Article 2 is amended to add a new Section 2.7A, to read as follows:


2.7A    “Applicable Date” shall mean for purposes of determining Employer
Matching Contributions and allocations of Employer Matching Contributions and
Employer Non-Elective Contributions under Articles 5 and 6, the earlier of the
January 1 or July 1 that is on or after the first anniversary of the
Participant’s Employment Commencement Date.


2.The first paragraph of Section 5.6, including the table therein, is amended to
read as follows:


5.6.    Safe Harbor Employer Matching Contributions: For each Plan Year the
Employer may contribute to the Plan an amount, determined without regard to Net
Profits, which will be sufficient to credit the Employer Matching Contribution
Account of each Participant who is a Non-Highly Compensated Employee and who
satisfies the requirements of Section 6.4, with amounts that satisfy the
Employer's Matching Contribution percentage as determined by the Employer on a
discretionary basis for the Plan Year. In no event however, shall the Employer
Matching Contribution for any Participant who is a Non-Highly Compensated
Employee in a Plan Year, when determined as a percentage of the Participant's
Compensation for the Plan Year, ever be less than the percentage amounts shown
in the following table:


Participant's Elective         Percentage of Employer
Deferral percentage:        Matching Contribution:
0%                    0.0%
1%                    1.0%
2%                    2.0%
3%                    3.0%
4%                     3.5%
5%                    4.0%    


Effective January 1, 2019, the following table shall apply when determining the
percentage amount of the Employer Matching Contribution for the Plan Year. For a
Participant who is a Non-Highly Compensated Employee and whose Employment
Commencement Date is prior to January 1, 2019, the Employer Matching
Contribution shall be determined as a percentage of the Participant's
Compensation paid for the entire Plan Year. For a Participant whose Employment
Commencement Date is on or after January 1, 2019, the Employer Matching
Contribution for the Plan Year that contains the Participant’s Applicable Date
shall be determined as a percentage of the Participant's Compensation paid only
for the portion of the Plan Year that is from and after the Applicable Date. For
each Plan Year thereafter the Employer Matching Contribution for such a
Participant shall be determined as a percentage of the Participant's
Compensation paid for the entire Plan Year.
    
Participant's Elective         Percentage of Employer
Deferral percentage:        Matching Contribution:
0%                    0.0%
1%                    1.0%
2%                    2.0%
3%                    3.0%
4%                     3.5%
5%                    4.0%    
6%                    4.5%


3.
Section 6.2(b) is amended to read as follows:

    
(b)    Matching Contributions made pursuant to Section 5.6, if any, shall be
allocated on each Annual Valuation Date (or if the Employer makes Matching
Contributions on a calendar quarter or other periodic basis, then on an
estimated basis on the last day of each calendar quarter or other period) to
each Participant's Account who satisfies the requirements of Section 6.4(a), and
for a Participant whose Employment Commencement Date is on or after January 1,
2019, Section 6.4(b). The amount shall equal the Employer Matching Contribution
percentage determined by the Employer for the Plan Year, but in no event less
than the percentage required under Section 5.6. Except as provided in the last
sentence of this subsection, the Employer Matching Contribution shall be
allocated according to the total Elective Deferrals (and effective June 1, 2007,
the aggregate of the Participant’s pre-tax Elective Deferrals and Roth Elective
Deferrals) and the total Compensation of the Participant for the Plan Year
without regard to when during the Plan Year the Participant’s Elective Deferral
or the Employer’s Matching Contribution is made. For a Participant whose
Employment Commencement Date is on or after January 1, 2019, the Employer
Matching Contribution for the Plan Year that contains the Participant’s
Applicable Date shall be computed and allocated by taking into account only the
aggregate of the pre-tax Elective Deferrals and Roth Elective Deferrals made and
the total Compensation received by the Participant for that portion of the Plan
Year that is from and after the Applicable Date.
    
4.
Section 6.4 is amended to read as follows:



6.4.    Eligibility for Allocation of Employer Matching and Non-Elective
Contributions: The eligibility of Participants to receive allocations of
Employer Matching and Non-Elective Contributions for each Plan Year shall be
determined in the following manner:


(a)
Effective January 1, 2006, and for all Plan Years thereafter the Administrator
has and shall determine allocations of Matching Contributions on the basis of
the Plan Year, without regard to when during the Plan Year the Participant’s
Elective Deferral or the Employer’s Matching Contribution is made. All pre-tax
Elective Deferrals and Roth Elective Deferrals and all Matching Contributions
shall be subject to the maximum amount of Annual Compensation that may be taken
into account under Code §401(a)(17). Matching Contributions, whether or not made
on a periodic basis during the Plan Year, shall be allocated to Accounts of
Participants without regard to any minimum Service or specific day of employment
requirement.



(b)
For a Participant whose Employment Commencement Date is on or after January 1,
2019, only the rules in this subsection (b) shall apply. Such a Participant
shall not receive an allocation of Employer Matching Contributions for any
period that is prior to the Applicable Date. From and after the Applicable Date
the Participant shall be entitled to an allocation of Employer Matching
Contributions for the remainder of the Plan Year containing the Applicable Date
without regard to when during that portion of the Plan Year the Participant’s
Elective Deferrals or the Employer’s Matching Contributions are made, provided
that, only the aggregate of the Participant’s pre-tax Elective Deferrals and
Roth Elective Deferrals made and only Compensation received by the Participant
from and after the Applicable Date in that Plan Year shall be taken into
account. For all Plan Years thereafter the Employer Matching Contribution shall
be allocated according to the aggregate of the Participant’s pre-tax Elective
Deferrals and Roth Elective Deferrals and the total Compensation of the
Participant for the Plan Year without regard to when during the Plan Year the
Participant’s Elective Deferrals or the Employer’s Matching Contributions are
made. All pre-tax Elective Deferrals and Roth Elective Deferrals made and all
Matching Contributions allocated under this subsection (b) shall be subject to
the maximum amount of Annual Compensation that may be taken into account under
Code §401(a)(17). Matching Contributions shall be allocated to Accounts of
Participants without regard to any minimum Service or specific day of employment
requirement.



(c)
Except as otherwise provided in this Section 6.4, the Administrator shall
determine allocations of Employer Non-Elective Contributions on the basis of the
Plan Year. In allocating Employer Non-Elective Contributions to a Participant's
Account, the Administrator shall take into account only Compensation paid to the
Employee from and after the Applicable Date. Employer Non-Elective Contributions
for any Plan Year shall be allocated only to Accounts of Participants who
complete at least 1,000 Hours of Service during the Plan Year and who are
employed by the Employer on the last day of the Plan Year. The rules set forth
in subsection (d) below shall also apply in determining when the Participant is
eligible to receive an Employer Non-Elective Contribution.



(d)    If an Employee becomes a Participant in the Plan prior to the first
anniversary of his Employment Commencement Date, he shall not receive an
allocation of Employer Non-Elective Contributions prior to the Applicable Date.
From and after the Applicable Date the Participant shall be entitled to an
allocation of Employer Non-Elective Contributions for the Plan Year in an amount
determined pursuant to subsection (c) above, and provided the Participant also
satisfies the Hours of Service and employment requirements of subsection (c)
above.


3.    This Second Amendment shall be effective January 1, 2019, and for all Plan
Years commencing on and after that date. In all other respects, the Plan is
ratified and approved.


IN WITNESS WHEREOF, the Zions Bancorporation, N.A. Benefits Committee by its
authorized representative has caused this Second Amendment to the Plan to be
duly executed as of the date and year first above written.


ZIONS BANCORPORATION, N.A. BENEFITS COMMITTEE




By:____ __/s/ Paul Burdiss __________________
Name:___Paul Burdiss_____________________
Title:__EVP & CFO_________________________





